UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                        _______________________

                              No. 01-50027
                            Summary Calendar
                     Civil Docket #SA-99-CV-722-EP
                        _______________________


                              LONNIE MOSLEY,

                                                     Plaintiff-Appellant,

                                  versus

                     KENNETH VANN, Deputy Sheriff,
              Individually and in his official capacity;
                         RALPH LOPEZ, Sheriff,
              Individually and in his official capacity,

                                                    Defendants-Appellees.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         (SA-99-CV-733-EP)
_________________________________________________________________

                             January 14, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.*

PER CURIAM:

           The Court has carefully considered this appeal in light

of the briefs and pertinent portions of the record.            We conclude

there is no merit to Mosley’s issues.       First, as the district court


     *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
held, the County cannot be held liable for an official policy of

permitting a deputy sheriff to exercise discretion in mistreated

animal cases unless it is shown that the lack of an explicit policy

evidenced     deliberate     indifference       to     clearly     established

constitutional rights.      City of Canton v. Harris, 489 U.S. 378, 389

(1989).      Mosley   offered   no    proof   of    deliberate   indifference

regarding this rare situation. No other plausible basis for county

liability could be or was asserted, and Mosley’s claims against

Vann “in his official capacity” simply argue for county liability

in a different guise.

            Second, Mosley demonstrates no personal involvement of

Sheriff Lopez at the time the horses were taken that would furnish

a basis for Lopez’s individual liability for Vann’s taking the

horses.

            Finally, the district court’s rejection of Mosley’s state

law claims on summary judgment except for the conversion claim was

justified by the lack of evidence to support them.               In any event,

Mosley’s briefing of state law points in his initial brief, wholly

inadequate    under   our   court’s    rules,      effectively   waived   those

issues.     Cinel v. Connick, 15 F.3d 1338, 1345 (5th Cir. 1994)

(“[a]n appellant abandons all issues not raised and argued in his

initial brief on appeal.”).

            For the foregoing reasons, we AFFIRM the judgment of the

district clerk.



                                       2
3